IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 305
                                :
APPOINTMENT TO THE DISCIPLINARY : DISCIPLINARY BOARD APPOINTMENT
BOARD OF PENNSYLVANIA           : DOCKET




                                        ORDER


PER CURIAM
         AND NOW, this 29th day of January, 2019, the Honorable John C. Rafferty, Jr.,

Esquire, Montgomery County, is hereby appointed as a member of the Disciplinary Board

of Pennsylvania, for a term expiring December 1, 2021.